Evans, J.,
delivered the opinion of the Court.
If an overseer furnish or buy and pay for corn, which goes to .the use of his employer, the price may be recovered as for corn delivered, or money paid, according to the facts of the case. But there is no principle upon which one man is liable for goods consumed by another, except it be by virtue of some contract or legal obligation to furnish the goods. The corn was consumed by Parnell, and there is nothing in the relation of the parties which imposes on Wilson an obligation to supply the corn to Parnell. The foundation of his liability is the special agreement, and where the defendant’s liability depends wholly on a contract, the action must be upon it. *373In this case the substance of the contract should have been set out, or a copy of it annexed to the process.
The decree is therefore set aside, and the motion for non-suit is granted.